Case 1:21-cv-00210-LTB Document 1 Filed 01/22/21 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

                                        Civil Action No.:

TRANS-SYSTEM, INC., individually and
as subrogee of Kenneith Casey; SYSTEM
TRANSPORT, INC., individually and as
subrogee of Kenneith Casey; and LEXINGTON
INSURANCE COMPANY, as subrogee
of System Transport, Inc. and
Trans-System, Inc.

                        Plaintiffs,

v.

REKEM YISRAEL; JULIO ALONSO
CRESPO; MASTER P TRUCKING CORP.
and IMPROVE SOIL TRANSPORT, INC.

                        Defendants.



                         COMPLAINT AND JURY DEMAND

       NOW COME Plaintiffs, Trans-System, Inc., individually and as subrogee of Kenneith

Casey; System Transport, Inc., individually and as subrogee of Kenneith Casey; and Lexington

Insurance Company, as subrogee of Trans-System, Inc. and System Transport, Inc., by and through

their undersigned counsel, and for their Complaint and Jury Demand against Defendants, state and

allege as follows:

                                        I.      PARTIES

       1.      Plaintiff Trans-System, Inc. is an Indiana corporation with its principal place of

 business located in Cheney, Washington.

       2.      Plaintiff System Transport, Inc. is a Washington corporation with its principal place

 of business located in Cheney, Washington.
Case 1:21-cv-00210-LTB Document 1 Filed 01/22/21 USDC Colorado Page 2 of 8




       3.      Trans-System, Inc. and System Transport, Inc. are related entities and hereinafter

collectively referred to as (“Trans-System”).

       4.      Plaintiff Lexington Insurance Company (“Lexington”) is a Delaware corporation

with its principal place of business located in the State of Massachusetts. Lexington is a surplus

lines carrier providing insurance in Colorado on a non-admitted basis. For all relevant timeframes

set forth herein, Lexington provided property insurance to Trans-System, insuring, among other

property, a 2019 Kenworth Model T680 tractor and a 2016 Western Elite flatbed trailer, which

are the subject of this action.

       5.      Defendant Rekem Yisrael (“Yisrael”) is a citizen of and domiciled in Miami

Gardens, Florida.

       6.      Defendant Julio Alonso Crespo (“Crespo”) is a citizen of and domiciled in Miami,

Florida.

       7.      Defendant Master P Trucking Corp. (“Master P”) is a Florida corporation with its

principal place of business located in Miami, Florida.

       8.      Defendant Improve Soil Transport, Inc. (“Improve Soil”) is a Florida corporation

with its principal place of business located in Lehigh Acres, Florida.

                                  II.   JURISDICTION AND VENUE

       9.      This Complaint arises out of damage to a tractor-trailer that occurred on January

23, 2019 in Prowers County, Colorado.

       10.     This Court has subject matter jurisdiction over the instant dispute pursuant to 28

U.S.C. § 1332 because Plaintiffs are of diverse citizenship from Defendants and the amount in

controversy exceeds the sum of $75,000.00, exclusive of interest and costs.




                                                2
Case 1:21-cv-00210-LTB Document 1 Filed 01/22/21 USDC Colorado Page 3 of 8




       11.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial portion of the events giving rise to this lawsuit took place in this District.

                                III.    FACTUAL BACKGROUND

       12.     On January 23, 2019, Trans-System employee Kenneith Casey (“Casey”) was

traveling southbound in a 2019 Kenworth Model T680 tractor, towing a 2016 Western Elite

Flatbed trailer (hereinafter, collectively the “Trans-System Tractor-Trailer”), on Highway 287

near mile point 55 in Prowers County, Colorado.

       13.     At the same time, Yisrael was traveling northbound in a 1997 Freightliner Model

USF-1E tractor, towing a Utility brand trailer, on Highway 287 near mile point 55 in Prowers

County, Colorado.

       14.     While traveling northbound on Highway 287, Yisrael came upon a vehicle making

a left turn.

       15.     Yisrael failed to safely slow down and/or stop his tractor, causing the trailer

attached to the tractor to jack-knife across the road and into the southbound lane, colliding with

the Trans-System Tractor-Trailer and causing damage (the “Collision”).

       16.     Casey was injured in the Collision.

       17.     Yisrael was issued citation number 4953761 for careless driving causing bodily

injury (C.R.S. § 42-4-1402(2)(b)) as a result of the Collision.

       18.     At the time of the Collision, Yisrael was acting within the scope of his employment

for Master P and/or Improve Soil.

       19.     At the time of the Collision, the tractor driven by Yisrael was owned by Crespo.




                                                  3
Case 1:21-cv-00210-LTB Document 1 Filed 01/22/21 USDC Colorado Page 4 of 8




         20.   As a result of the Collision, Trans-System submitted an insurance claim to

Lexington seeking reimbursement of damages to the Trans-System Tractor-Trailer and towing

costs.

         21.   Such damages totalled $156,934.34.

         22.   Pursuant to its policy of insurance, Lexington was obligated to and did issue

payments to or on behalf of Trans-System totalling $106,934.34.

         23.   As a result of its payments, Lexington has become subrogated, to the extent of its

payments, to Trans-System’s rights of recovery against Defendants.

         24.   Trans-System also incurred a $50,000 deductible in relation to its claim submitted

to Lexington as a result of the Collision.

         25.   Further, Trans-System was self-insured for workers compensation at the time of the

Collision.

         26.   As a result of the Collision, Trans-System issued payments totalling $62,497.90 to

or on behalf of Casey for various medical expenses and disability.

         27.   As a result of its payments, Trans-System has become subrogated, to the extent of

its payments, to Casey’s rights of recovery against Defendants.

         IV.   COUNT I – NEGLIGENCE AND/OR GROSS NEGLIGENCE AGAINST
                                 DEFENDANT YISRAEL

         28.   Plaintiffs adopt and incorporate by reference all preceding paragraphs as though

fully set forth herein.

         29.   At all times relevant herein, Yisrael owed a duty to others traveling on the roadways

to use reasonable care while operating the subject tractor-trailer, including a duty to use

reasonable care so as to avoid damage to others’ property and to avoid injuring other persons.




                                                 4
Case 1:21-cv-00210-LTB Document 1 Filed 01/22/21 USDC Colorado Page 5 of 8




       30.    Yisreal breached these duties through the following acts and/or omissions

constituting negligence and/or gross negligence, including but not limited to:

              a. Failing to use reasonable care in the operation of the tractor-trailer;

              b. Failing to travel at a safe rate of speed;

              c. Failing to maintain a safe distance from other vehicles;

              d. Failing to pay attention while driving

              e. Failing to timely apply the brakes;

              f. Failing to take proper evasive action to avoid the Collision;

              g. Failing to travel at a safe rate of speed in hazardous weather conditions and

                  failure to take adequate precautions in hazardous weather conditions;

              h. Operating the tractor-trailer in a manner that caused the trailer to cross into the

                  southbound lane;

              i. Operating the tractor-trailer in a reckless manner and/or with a conscious

                  disregard for the risk of harm;

              j. Violating of applicable statutes and/or regulations, including but not limited to

                  C.R.S. § 42-4-1402, resulting in negligence per se;

              k. Violating applicable industry standards; and

              l. Other acts and/or omissions which may become known during the course of

                  discovery.

       31.    As a direct and proximate result of Yisrael’s negligence and/or gross negligence,

the Collision occurred, causing the damages and injuries outlined above.




                                                 5
Case 1:21-cv-00210-LTB Document 1 Filed 01/22/21 USDC Colorado Page 6 of 8




          V.     COUNT III – RESPONDEAT SUPERIOR/VICARIOUS LIABILITY
                AGAINST DEFENDANTS MASTER P, IMPROVE SOIL AND CRESPO

        32.     Plaintiffs adopt and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        33.     Without waiving the forgoing, additionally, in conjunction with and/or

alternatively, Defendants Master P, Improve Soil and/or Crespo are responsible for Plaintiffs’

aforementioned damages under the doctrines of respondeat superior and/or vicarious liability as

Yisrael was acting within the course and scope of his employment for such entities/individuals at

the time of the Collision and/or because such entities/individuals entrusted control of the subject

tractor to Yisrael prior to the Collision.

         VI.      COUNT IV – NEGLIGENCE AGAINST DEFENDANTS MASTER P,
                                IMPROVE SOIL AND CRESPO

        34.     Plaintiffs adopt and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        35.     At all times relevant herein, Defendants Master P, Improve Soil and Crespo owed

third-parties a duty to exercise reasonable care, including a duty to use reasonable care so as to

avoid damage to others’ property and to avoid injuring other persons.

        36.     Defendants Master P, Improve Soil and Crespo breached these duties through the

following acts and/or omissions constituting negligence, including but not limited to:

                a. Failing to exercise reasonable care in the entrustment of control of the subject

                    tractor-trailer to third-parties or employees, specifically Yisrael;

                b. Failing to properly train Yisrael regarding the operation of the subject tractor-

                    trailer;

                c. Failing to properly monitor Yisrael’s use of the tractor-trailer;




                                                   6
Case 1:21-cv-00210-LTB Document 1 Filed 01/22/21 USDC Colorado Page 7 of 8




               d. Failing to implement adequate safety management controls in relation to the

                  use of the subject tractor-trailer;

               e. Violating applicable industry standards, certifications, laws and/or regulations

                  relating to the safe operation of a commercial motor vehicle, including but not

                  limited to the United States Department of Transportation’s (“USDOT”)

                  Federal Motor Carrier Safety Administration (“FMCSA”) regulations,

                  including but not limited to 49 CFR, Subchapter B (Parts 350-399), and

                  certifications submitted to USDOT/FMCSA; and

               f. Other acts and/or omissions which may become known during the course of

                  discovery.

       37.     As a direct and proximate result of Defendants Master P’s, Improve Soil’s and

Crespo’s negligence, the Collision occurred, causing the damages and injuries outlined above.

                                  VII.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request this Court award them a judgment against

Defendant in an amount to be proven at trial, together with costs, attorneys’ fees, expenses, pre-

and post-judgment interest and any other relief this Court deems just and proper.




PLAINTIFFS DEMAND A TRIAL BY JURY FOR ANY AND ALL ISSUES TRIABLE
BY JURY.



Respectfully submitted January 22, 2021.




                                                  7
Case 1:21-cv-00210-LTB Document 1 Filed 01/22/21 USDC Colorado Page 8 of 8




                                /s/ Glenn W. Mattar
                                Glenn W. Mattar #48074 (Colorado Bar No.)
                                Paul B. Hines #51025 (Colorado Bar No.)
                                DENENBERG TUFFLEY, PLLC
                                28411 Northwestern Hwy., Suite 600
                                Southfield, MI 48034
                                Telephone:       (248) 549-3900
                                Fax:             (248) 593-5808
                                Email: gmattar@dt-law.com, phines@dt-law.com
                                Attorneys for Plaintiffs




                                    8
